Citation Nr: 0117437	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the bilateral knees and hips.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1972.  

This matter arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran has presented competent medical evidence of 
diagnoses of degenerative joint disease of the bilateral 
knees and hips.  

3.  The veteran has presented competent medical evidence of a 
nexus between his diagnosed degenerative joint disease of the 
bilateral knees and hips and his active service.  


CONCLUSION OF LAW

Degenerative joint disease of the bilateral knees and hips 
was incurred as a result of the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that as a paratrooper and air assault 
soldier serving in airborne and air assault units, he had 
jumped, parachuted, or rappelled on innumerable occasions 
from flying aircraft.  According to the veteran, such 
activities ultimately resulted in the incurrence of 
degenerative joint disease of his left and right knees and 
his left and right hips.  Accordingly, he contends that 
service connection is warranted for those disorders.  In such 
a case, the VA has a duty to assist the veteran in developing 
facts which are pertinent to the claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which applies to all pending 
claims for VA benefits, and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 112 Vet. App. 477 (1999), withdrawn sub nom, Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is well grounded.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for service connection.  The 
Board concludes that discussions as contained in the initial 
rating decision, in the subsequent statement of the case, in 
addition to correspondence to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations and regarding the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  The Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, particularly in view of the Board's 
decision in this case.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, 
personal statements made by the veteran advancing his 
contentions, and a transcript of personal hearing testimony 
from a hearing conducted at the RO before the undersigned 
Board Member.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by the VA to obtain evidence necessary to support the 
veteran's claim for service connection.  The Board is aware 
that the veteran was not afforded a VA rating examination in 
connection with his claim for service connection for 
degenerative joint disease of the bilateral knees and hips.  
However, in light of the clinical evidence presented, and in 
light of the Board's ultimate decision in this case, it is 
not necessary to schedule the veteran for a rating 
examination in connection with this claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See generally VCAA.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2000).  In the present case, while a 
showing of a "well-grounded claim" is no longer a valid 
basis for establishment of service connection, see VCAA, 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  There must be medical evidence of a 
present disability, evidence of an injury or disease in 
service, and competent medical evidence of a nexus or link 
between the currently diagnosed disorder and the veteran's 
active service.  

The veteran's available service medical records appear to be 
incomplete, and do not show any pathology with respect to the 
veteran's knees or hips, per se.  The veteran's service 
personnel records disclose that he underwent basic and 
advanced airborne (parachute) training, and that he was 
involved in air assault and airborne operations while serving 
in combat in the Republic of Vietnam.  The veteran's clinical 
treatment records dating from approximately June 1981 through 
November 1999 show that in April 1986, he experienced 
problems with his left knee which required an arthroscopy.  
No particular past trauma was noted, but the veteran 
complained that he had experienced catching, popping, and 
giving way of the left knee for some two years previously.  
Loose bodies were found in the knee.  He was diagnosed with a 
torn meniscus.  In December 1986, the veteran was found to 
have what were characterized as very minimal degenerative 
changes in his left knee.  In May 1987, the veteran was noted 
to complain of pain, weakness and instability in his left 
knee.  

The report of a February 1993 VA rating examination shows 
that the veteran complained of experiencing pain in his left 
and right knees.  No clinical findings were included in the 
examination report.  However, the examiner concluded with a 
diagnosis of post-traumatic arthritis in the left and right 
knees.  

Clinical treatment records disclose that the veteran was 
diagnosed with chondromalacia of the right knee in September 
1993, and that in January 1995, he was noted to require the 
use a cane and knee braces in order to walk normally.  
Remaining treatment records show that the veteran continued 
to experience problems with his knees, and sustained various 
minor injuries when his knees gave out.  In May 1997, the 
veteran was noted to experience pain and numbness in his 
hips, and was ultimately diagnosed with degenerative joint 
disease of the hips.  A treatment note dated in May 1998 
contains the treating physician's observations that the 
veteran's bilateral knee and hip degenerative joint disease 
was incurred as a result of his Vietnam service.  No 
particular basis for the treating physician's assessment was 
offered at that time.  Later, however, in June 1999, a 
treatment note includes a history indicating that the veteran 
had participated in numerous parachute jumps and had 
rappelled from helicopters on many occasions, and contained a 
suggestion that his knee and hip problems were attributable 
to such activities.  

In February 2001, the veteran appeared before the undersigned 
Board Member at the RO and testified that he had participated 
in numerous parachute jumps, both in training and as a member 
of an Army airborne unit serving in Vietnam.  In addition, he 
testified that he had rappelled and jumped from helicopters 
at varying heights on innumerable occasions in Vietnam, both 
in training and in conjunction with combat operations.  The 
veteran testified that he subsequently developed problems 
with degenerative joint disease in both his hips and knees, 
and that he suffered from chronic pain and limitation of 
motion as a result.  The veteran indicated that his treating 
physician had informed him that his degenerative joint 
disease of the bilateral hips and knees was the result of his 
parachute and rappelling activities engaged in while serving 
on active duty.  

Following the conclusion of his personal hearing, the veteran 
submitted a signed waiver by which he waived his right to 
have any additional evidence submitted to be first considered 
by the RO.  A statement dated in March 2001 was subsequently 
received from the veteran's primary VA treating physician.  
The treating physician indicated that he had followed the 
veteran in the VA primary care clinic at the local VA Medical 
Center (VAMC), and that he had been diagnosed with 
osteoarthritis of both hips and knees.  The treating 
physician stated that it was his opinion that the veteran's 
knee and hip problems were related to the veteran's parachute 
jumping while serving in an airborne unit during his active 
duty.  

The Board has evaluated the foregoing, and concludes that the 
evidence supports a grant of service connection for 
degenerative joint disease of the bilateral knees and hips.  
The veteran contends that his parachute jumping and 
helicopter-borne air assault activities resulted in his now 
diagnosed degenerative joint disease of the knees and hips.  
As noted, his service personnel records show that he 
participated in airborne parachute training at the outset of 
his service, and that he served in combat with an 
airborne/air assault unit in Vietnam.  The record further 
reflects that the veteran was awarded an Air Medal for his 
combat service, reflecting that he had participated in a 
number of air assault or airborne operations.  The Board 
finds that such duty is consistent with the type of jumping 
the veteran claims to have engaged in.  Moreover, the veteran 
has been diagnosed with degenerative joint disease of both 
the hips and knees, and has presented competent medical 
evidence of a nexus or link between his diagnosed knee and 
hip disabilities and his active service.  

The Board finds that the letter of March 2001 received from 
the veteran's primary care VA physician, in conjunction with 
all other relevant evidence of record, provides a sufficient 
basis to conclude that his degenerative joint disease of the 
hips and knees was incurred in service.  The Board finds that 
the primary care physician's opinion is supported by the 
evidence of record, as discussed above.  Because there is 
sufficient evidence presented to provide for an equitable 
resolution of the issue on appeal, the Board finds that it is 
not necessary to schedule the veteran for a VA rating 
examination in connection with his claim for service 
connection in order to comply with the enhanced duty to 
assist provisions of the VCAA.  The Board finds, therefore, 
that the evidence supports establishment of service 
connection for degenerative joint disease of the bilateral 
knees and hips, and to that extent, the veteran's appeal is 
granted.  



ORDER

Service connection for degenerative joint disease of the 
bilateral knees and hips is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

